DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election/restriction requirement submitted on April 1, 2020 has been withdrawn

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (US 2012/0123232) in view of Mark et al. (US 2009/0149724).
Najarian et al. discloses

1.    A method for remote monitoring a patient for sepsis risk indicators comprising: provisioning the patient with a wearable biometric sensor (e.g., element 10) capable of detecting variables including heart rate, respiratory rate, and activity or acceleration; detecting the variables of the patient by the biometric sensor; generating a wireless signal comprising the detected variables by the biometric sensor; communicating the wireless signal from the biometric sensor to a mobile phone or a 

2.    The method according to claim 1, further comprising distinguishing between physical activity-related elevation of vital signs and sepsis-related elevation of the vital signs (e.g., [0077] & [0083]).

3.    The method according to claim 2, further comprising accounting for physical activity-related elevation of vital signs in determining the patient’s risk of sepsis (e.g., [0077] & [0083]).

4.    The method according to claim 3, further comprising diagnosing and treating the patient to reduce the patient’s risk of developing sepsis (e.g., via the disclosed means of determining treatment before the onset of collapse occurs [0286]).



6.    The method according to claim 5, wherein the server is a cloud server [e.g., 0103].

7.    The method according to claim 1, wherein the detected values are continuously monitored and patient activity is tracked in a manner to detect early warning signs of sepsis and allow for more timely interventions to reduce unnecessary readmissions and improve mortality rates (e.g., [0111] & [0234]).

8.    The method according to claim 1, wherein the measured values are measured at least once per day (e.g., [0111] & [0234]).

9.    The method according to claim 7, wherein the measured values are measured at least once per day (e.g., [0111] & [0234]).

10.    The method according to claim 5, wherein the server determines the patient’s risk of sepsis (e.g., [0182] & [0286]).

11.    The method according to claim 10, wherein the server uses data from the biometric sensor to mask out time periods where heart rate, respiratory rate, temperature, and blood pressure data are likely to have been affected by intense physical activity (e.g., [0253], [0285], [0306]-[0319] & [0333]).

12.    The method according to claim 10, wherein the server calculates the patient’s risk of sepsis using an algorithm (e.g., [0283]-[0286]).

13.    The method according to claim 12, wherein the algorithm is configured to take into account current clinically-accepted techniques used to assess sepsis [e.g., 0255].

14.    The method according to claim 10, wherein the calculation is according to the following algorithm:
Heart Rate
If average heart rate is < !4 (220-age) bpm, then flag is 0,
If average heart rate is > 1/2 (220-age) bpm AND Activity is 1, then flag is O,
Activity is 0, then flag is 1,
wherein average heart rate is average heart rate over the last 15 minutes with no flag is thrown in first 15 minutes,
Respiratory Rate
If average respiratory rate is between 8-22 bpm, then flag is 0,If average respiratory rate is <8 bpm, then flag is 1,
If average respiratory rate is >22 bpm AND Activity is 1, then flag is 0 Active is 0, then flag is 1; wherein average respiratory rate is average breathing rate over the last 15 minutes with no flag thrown in first 15 minutes,
Temperature and Blood Pressure
If temperature is between 96.8F - 100.4F, then flag is 0,
If temperature is below 96.8F or greater than 100.4F, then flag is 1, n wherein, if activity is within last 30 minutes, delay prompt by 30 minutes,
Suspected Infection
If 1 + major symptom is checked in checklist, then flag is 1, If 2+ minor symptoms are checked in checklist, then flag is 1, wherein, checklist includes fever, diarrhea, and vomiting, and

If accelerometer values peak 2 standard deviations (Stdev) from average noise level or heat rate (FIR) is > 50% of maximum AND 
Vitals peak 10-60 seconds or more than 5 minutes, then flag is 0,
Vitals above 50% of maximum from 1 - 5 minutes, then flag is 1,
If accelerometer values < 2 Stdev from average noise level or FIR is <50% of maximum, then flag is 0 (e.g., via the disclosed use of an algorithm with accounts for HRV, blood pressure, respiratory rate, etc. [0226], [0242], [0286] & [0289]).

15. The method according to claim 13, wherein the patient is prompted to confirm activity, if accelerometer values peak 2 standard deviations (Stdev) from average noise level or heat rate (HR) is > 50% of maximum (e.g., [0103], [0116], [0286]-[0289]).
Najarian et al. discloses the claimed invention having a method for remote monitoring a patient for sepsis risk indicators comprising: provisioning the patient with a wearable biometric sensor (e.g., element 10) capable of detecting variables and accounting for physical activity-related elevation of vital signs except wherein said physical activity-related elevation is further used in determining the patient’s risk of sepsis.  Mark et al. teaches that it is known in the art to use sepsis-related models to identify when a subject is at an elevated risk for sepsis shock based on physiological measurements of risks factors such as increase heart rate, respiratory rate, cardiac output, etc. (e.g., [0077] & [0083]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Najarian et al. with the means of determining risks factors of sepsis based on parameters associated with physical activity for providing the method for remote monitoring a patient for sepsis risk indicators comprising: provisioning the patient with a wearable biometric sensor capable of detecting variables and accounting for physical activity-related elevation of .  
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. The applicant argues the following point in which the examiner provides a reason(s) as to why the arguments are not persuasive:

The applicant argues that the primary reference, Najarian, fails to disclose, suggest and/or teach the claimed invention since the reference fails to mention the use of physical activity to reduce a false positive indication of sepsis.
The examiner disagrees and further points out that Najarian discloses methods used to identify various states of the cardiovascular and nervous system via data related to the physiological state that is obtained by a sensor device, in which said data is used to determine specific critical care parameters, such as sepsis and/or septic shock, that further help to provide said physiological state.  Najarian also discloses the use of said data that is input or detected for deviation via ‘sophisticated’ algorithms and/or thresholds [e.g., 0226], providing a means to reduce a ‘false positive,’ as is instantly claimed. Note that the present claims does not explicitly and/or positively claim how the ‘reducing’ a false positive indication is achieved, i.e. there is no claim limitation set forth that explicitly states a method or step that performs the ‘reduction’ step {e.g., [0103]-[0105], [0114]-[0116], [0286]-[0289] & (Fig 1)}.
Applicant’s arguments, filed January 27, 2021, with respect to the objections of the specification, the 101 and the 112 claim rejections have been fully considered and are persuasive and have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J can be reached on Jennifer McDonald.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792